—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered May 6, 1993, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, assault in the second degree, and reckless endangerment in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the appellant’s contention that he was denied the effective assistance of counsel. A review of the record indicates that defense counsel pursued a viable defense strategy which, although not successful, constituted meaningful representation (see, People v Baldi, 54 NY2d 137).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Copertino, Friedmann and Florio, JJ., concur.